Citation Nr: 1208847	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  07-22 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for bilateral pes planus.

2. Entitlement to service connection for left elbow epicondylitis.

3. Entitlement to service connection for left shoulder tendonitis.

4. Entitlement to service connection for a right knee condition.

5. Entitlement to service connection for bilateral plantar fasciitis.

6. Entitlement to an initial evaluation in excess of 10 percent for lumbosacral spine degenerative disc disease.

7. Entitlement to an initial compensable evaluation for migraine headaches.

8. Entitlement to an evaluation in excess of 10 percent for left knee chondromalacia.

9. Entitlement to an evaluation in excess of 10 percent for left knee instability. 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to May 2005.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal      from several rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

A February 2006 RO rating decision in pertinent part, granted service connection for degenerative disc disease of the lumbosacral spine and migraine headaches; and denied claims for service connection for bilateral pes planus, left shoulder tendonitis, and left shoulder epicondylitis. The Veteran appealed the denials of service connection, and further appealed from the initial assigned 10 percent evaluation for the lumbosacral spine disorder and noncompensable (0 percent) evaluation for migraines, respectively. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).
 
Also on appeal is an August 2008 RO rating decision which continued the assignment of a 10 percent evaluation for left knee chondromalacia, but granted a separate 10 percent evaluation for left knee instability, effective May 9, 2008;        and which denied service connection for bilateral plantar fasciitis and bilateral hearing loss.

The May 2009 rating decision that denied service connection for a right knee condition is also the subject of this appeal. 

In December 2010, the Veteran's representative provided additional evidence consisting of private physical therapy records, and an August 2010 statement from a former military treatment provider regarding a bilateral knee condition. As the evidence pertains only to claims that will be remanded to the RO (as the Agency of Original Jurisdiction (AOJ), the Board sees no detrimental effect accepting this new evidence without first requesting a waiver of initial RO consideration.  

In December 2011, the Veteran testified during a videoconference hearing before the undersigned Veteran's Law Judge of the Board.

The Board is denying the claim for service connection for bilateral hearing loss.  The remaining claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required on his part concerning these matters. 


FINDING OF FACT

The Veteran does not currently manifest bilateral hearing loss cognizable as a disability for VA compensation purposes. 






CONCLUSION OF LAW

The criteria are not met to establish service connection for bilateral hearing loss.   38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008, removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Through the VCAA notice correspondence dated from May 2008 pertaining to the claim being decided, the RO notified the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R.  § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). A supplemental notice letter of March 2006 also informed the Veteran as to the downstream disability rating and effective date elements of a claim for service connection. 

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance, the         May 2008 VCAA notice correspondence on the claim for service connection for bilateral hearing loss was issued prior to the August 2008 rating decision on appeal adjudicating this matter, and therefore comported with the standard for timely notice. 

The RO has also taken appropriate action to comply with the duty to assist                  the Veteran in this case, obtaining service treatment records (STRs) and VA outpatient records. There is no indication of outstanding private treatment records. The Veteran has undergone a VA Compensation and Pension examination regarding the issue of service connection for bilateral hearing loss. See 38 C.F.R.                        § 3.159(c)(4). In addition to VA's duty to assist the Veteran, in furtherance of his claim, the Veteran provided copies of private treatment records, and several personal statements. He testified during a Board videoconference hearing. The record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

Service connection may be granted for any current disability that is the result of      a disease contracted or an injury incurred while on active duty service.                         38 U.S.C.A. §1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011). 

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Further of application to claims for direct service connection, is the principle that where a chronic disease is shown during service, subsequent manifestations of     the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b) (2011).

Moreover, certain chronic diseases, such as other organic diseases of the nervous system (including sensorineural hearing loss) may be presumptively service connected if manifested to a compensable degree in the first post-service year.     See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. Where the presumption of service connection applies, the Veteran does not need to indicate by competent evidence that his or her claimed condition was incurred or aggravated in service, as required to establish direct service connection.

Under 38 C.F.R. § 3.385, impaired hearing will be considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are           26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

The Veteran alleges having had excessive noise exposure during service in part due to weapon noise from having encountered fire fights with the enemy. The Veteran's Form DD-214 reflects his military occupational specialty (MOS) as an indirect fire infantryman and his receipt of the Combat Infantryman Badge (CIB) during his service in Iraq, amongst other commendations, which establishes participation in combat during service. It follows that the Veteran's credible assertions of noise exposure during service are readily accorded probative weight. See 38 U.S.C.A. § 1154(b). 

Consequently, the element of precipitating in-service injury is met. This does not completely satisfy all elements of a valid claim for service connection though, inasmuch as there still must be evidence of the current claimed disability.             See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."); Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability."). In this case, the best available medical evidence demonstrates that the Veteran does not presently have hearing loss within the criteria specified to establish such a disorder. 

The Veteran underwent a VA audiological examination in June 2008. On authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
20
15
LEFT
15
20
25
15
20

Speech audiometry revealed speech recognition ability of 94 percent in each ear. The VA examiner concluded on the basis of these findings that the Veteran did not have hearing loss. There is no other evidence on file to suggest or corroborate a hearing loss disability. 

Applying VA law as governing hearing loss claims, the Veteran's audiometric testing findings do not meet the provisions of 38 C.F.R. § 3.385 which designate when hearing loss will be recognized as disabling for VA compensation purposes. There is instead strong retained capacity for auditory acuity, which falls short of the requisite regulatory standard for hearing loss. Consequently, while the Veteran has recognized noise exposure associated with his military service, given that his hearing ability is generally noted to be within a normal range, he does not manifest the current claimed disability for VA purposes. 

Therefore, service connection cannot be granted for bilateral hearing loss.                The preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     


ORDER

Service connection for bilateral hearing loss is denied. 


REMAND

The Board will direct further evidentiary development on the issues designated below.

Bilateral Pes Planus and Plantar Fasciitis

The Veteran's April 2002 military entrance examination indicates in relevant part, mild pes planus, asymptomatic. At the time of his March 2005 separation examination, he was placed on a physical profile of Lower Extremities 3, due to pes planus.

Inasmuch as the Veteran was found to have pes planus at service entrance, the presumption of sound condition does not attach.  See 38 U.S.C.A. § 1111 (West 2002 & Supp. 2011); 38 C.F.R. § 3.304(b) (2011). The determinative question becomes whether this claimed disorder underwent measurable in-service aggravation. See 38 C.F.R. §§ 3.304, 3.306(a). Given the close proximity of claimed plantar fasciitis, the Board has considered that this   post-service diagnosed condition may also have a basis in the pre-existing pes planus.

The Veteran alleges that there was considerable physical stress placed upon his feet both through training exercises, and in his capacity as an infantry mortorman during his deployment to Iraq requiring frequent running and walking while carrying heavy weight. He states that he never had the opportunity to formally seek out medical treatment while in service. The Veteran's assertions of in-service injury should be accorded appropriate weight. See also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (where lay evidence provided is credible and competent, the absence of contemporaneous medical documentation does not preclude further evaluation as to the etiology of the claimed disorder). 

There is a July 2005 VA Compensation and Pension examination which provides some indication of the Veteran's post-service condition, which diagnoses bilateral pes planus, but offers no opinion on its etiology. The Board will order a new VA examination for the purposes of addressing whether the Veteran's claimed conditions of the bilateral feet have any causal connection to his military service.
See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

Left Elbow Epicondylitis and Left Shoulder Tendonitis

The Board has considered the claims for service connection for left elbow epicondylitis and left shoulder tendonitis, and finds that there must still be a definitive showing by competent evidence that either condition is associated with the Veteran's military service. The presence of a causal nexus to service is an essential element to establish service connection for a claimed disability.        Hickson, supra. See, too, Duenas v. Principi, 18 Vet. App. 512, 516 (2004). 

Initially, the STRs are absent indication of either claimed condition. There is only documented reference therein to similar problems on the right side. Regardless, there are the Veteran's own competent assertions of injury from "wear and tear" routinely lifting heavy items and carrying military equipment. Also, a July 2005 post-service VA exam diagnosed left elbow epicondylitis and shoulder tendonitis (without x-ray abnormalities), but did not offer an opinion on etiology. The Board will request such an opinion now.

Right Knee Condition

Pursuant to the July 2005 VA general medical examination, one of the conditions diagnosed was bilateral knee chondromalacia. There was no immediate opinion offered regarding the subject of etiology. STRs are generally absent for indication of right knee pathology.

Since received however has been an August 2010 statement procured from a physician's assistant who treated the Veteran while in the military indicating that he could verify the Veteran had patellofemoral syndrome during service (presumably, of the bilateral knees). 

Given the potential connection between a right knee disorder and service, a VA exam is deemed necessary to inquire into this subject. 

Increased Rating Claims

The last VA examinations of record pertaining to the Veteran's service-connected lumbosacral spine degenerative disc disease, migraine headaches, and left knee disorders are all dated from several years previously. The Board deems it essential that the Veteran undergo more contemporaneous examinations. See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."). See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, these claims are REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for a VA podiatric examination pertaining to claimed bilateral pes planus and bilateral plantar fasciitis. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. The VA examiner should directly address the following medical inquiries:

* The VA examiner should provide an opinion as to whether it is at least as likely as not that bilateral pes planus was aggravated by service (i.e., subject to a permanent worsening in severity, not due to the natural disease process).  In providing the requested determination, the VA examiner should take into account the Veteran's own competent assertions of in-service injury,  as well as the medical findings regarding the extent of post-service bilateral pes planus as set forth pursuant to a July 2005 VA Compensation and Pension examination (conducted within two months following military separation).

As to plantar fasciitis, is it at least as likely as not (50 percent likelihood or greater) directly related to the Veteran's military service.

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2. The RO/AMC should schedule the Veteran for a VA orthopedic examination pertaining to claimed left elbow epicondylitis and left shoulder tendonitis, and a right knee condition. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The VA examiner should confirm that the Veteran presently has left elbow epicondylitis and left shoulder tendonitis. If these conditions are present, then please indicate whether they are at least as likely as not              (50 percent likelihood or greater) directly related to the Veteran's military service, taking into account the Veteran's assertions of in-service repetitive stress injury from lifting heavy equipment. 

The VA examiner should then confirm that the Veteran presently has a right knee condition. If this condition is present, then please indicate whether it is at least as likely as not (50 percent likelihood or greater) directly related to the Veteran's military service, taking into account what has been elicited in an August 2010 statement from a military treatment provider that the Veteran had patellofemoral syndrome during service.

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3. Then schedule the Veteran for a VA orthopedic examination to determine the current severity of his service-connected disabilities of the lumbosacral spine, and left knee. The claims folder must be provided to and reviewed by the examiner in conjunction with the requested VA examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. 

It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected disability of the lumbosacral spine and left knee. In evaluating the Veteran, the examiner should report complete range of motion findings for the affected joints. The examiner should be asked to indicate whether pain or weakness significantly limits functional ability during flare-ups or when the measured joints are used repeatedly over a period of time. The examiner should also be asked to determine whether the joints exhibit weakened movement, excess fatigability or incoordination. If feasible, these determinations should be expressed in terms of additional range of motion loss due to any weakened movement, excess fatigability or incoordination. 

It is further requested that the VA examiner identify any and all neurological impairment associated with                    the Veteran's back disorder. The examiner should indicate the frequency and severity of any incapacitating episodes of Intervertebral Disc Syndrome (IVDS).        (Note: An incapacitating episode of IVDS is defined as        an episode of physician prescribed bedrest.) In the alternative, the examiner should denote the overall severity of any IVDS manifestations, i.e., in terms of mild, moderate, severe, etc. 

Regarding the left knee, the examiner should specifically comment not only upon limitation of motion, but also knee joint lateral instability and/or episodes of subluxation, and estimate the severity of this type of disability (mild, moderate, severe, etc.)

4. Schedule the Veteran for a VA neurological examination to determine the current severity of his service-connected migraine headaches. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected migraine headaches, in accordance with the rating criteria specified at 38 C.F.R. § 4.124a, Diagnostic Code 8100.                      In particular, it is imperative that the VA examiner comment on the frequency and severity of any and all characteristic prostrating attacks of the Veteran's headache condition, as per the applicable rating criteria, as well as the impact, if any, of the Veteran's condition upon his capacity for gainful employment.

5. The RO/AMC should then review the claims file.          If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,        11 Vet. App. 268 (1998).

6. Thereafter, the RO/AMC should readjudicate the claims on appeal for increased rating, and for service connection for a right knee condition, bilateral pes planus and plantar fasciitis, left elbow epicondylitis, and left shoulder tendonitis based upon all additional evidence received. If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.        §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


